Citation Nr: 0621995	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  04-11 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a low back disability.  In May 2006, 
the veteran testified before the Board at a hearing that was 
held at the RO.


FINDING OF FACT

The veteran's current low back condition (lumbalgia with 
lumbar disc degeneration) first manifested many years after 
service and is not related to his service or any aspect 
thereof.


CONCLUSION OF LAW

The veteran's current low back condition (lumbalgia with 
lumbar disc degeneration) was not incurred in or aggravated 
by his active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal will be denied.

As an initial matter, the Board notes that according to an 
August 1998 letter from the National Personnel Records Center 
(NPRC), at least a portion of the veteran's service records 
are presumed to have been destroyed in a fire in 1973.  When 
a veteran's records have been destroyed, VA has an obligation 
to search for alternative records that might support the 
veteran's case.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992).  As the veteran himself submitted this August 1998 
letter, it appears that the veteran is aware of the loss of 
his service medical records.  A search for records from 
alternative sources was unsuccessful. 

The veteran's available service medical records, which 
consist of his entrance and separation examinations, and 
various other treatment records, are silent as to any 
complaints of or treatment for back pain.  The veteran 
contends that he originally injured his back lifting bombs, 
and then reinjured his back lifting a bag of cement.  His 
available service records reflect that he was a machinist.  
As noted previously, his service medical records are presumed 
to be unavailable, at least in part, and his account of spine 
injury in service is not corroborated.  The Board thus finds 
that chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current spine condition.  38 C.F.R. § 3.303(b).  The veteran 
has stated, in writing and in testimony, that he first sought 
private treatment for his back shortly after his separation 
from service.  However, the physicians from whom he allegedly 
sought treatment are deceased, and those records are no 
longer on file.  Accordingly, any such records of treatment 
have not been associated with the claims file.  The first 
clinical evidence of treatment for a back condition is dated 
in August 1978, when the veteran sought treatment from a 
private physician for low back pain, with no preceding 
injury.  The impression was muscle tension.  After August 
1978, the next record of treatment for back pain is dated in 
1985.  The veteran submitted a letter from a private 
physician which stated that the veteran was treated for back 
pain in 1985.  No other details were given.  Following the 
1985 account of treatment for back pain, the next record of 
treatment for back pain is dated in January 2003.  A January 
2003 treatment record diagnosed the veteran with lumbalgia 
and lumbar disc degeneration.  At his May 2006 hearing, the 
veteran stated that he has continued to receive treatment for 
his back condition since that time.

In support of his claim, the veteran submitted a March 2003 
letter from his private physician relating his current spine 
condition to his service.  Specifically, this letter noted 
that the veteran's current severe low back pain was most 
likely caused by the type of work he did while he was in the 
service.  No rationale for this opinion was provided.

While the veteran alleges that he received treatment for his 
back shortly after his discharge from service, there are no 
records which reflect treatment for spine problems dated 
prior to August 1978, approximately 32 years after his 
separation from service.  The veteran is accordingly not 
entitled to service connection on a presumptive basis.  
Additionally, in view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

While the veteran's private physician has opined that the 
veteran's current spine condition is related to his service, 
this appears to have been based upon a history provided by 
the veteran.  Transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber is a medical professional.  See Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993).  Accordingly, the Board finds that any 
such connection to service by the veteran's private physician 
is too tenuous to warrant a grant of service connection.  See 
also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In recent statements in support of his claim, in testimony, 
and in reporting history to examiners, the veteran has 
attributed his current low back problems to service; however, 
as a layman, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

The veteran also alleges continuity of symptomatology since 
service, but his allegations are not supported by the 
objective evidence.  The evidence as a whole shows no 
continuity of symptomatology of spine conditions since 
service.  38 C.F.R. § 3.303(b) (2004); Mense v. Derwinski, 1 
Vet. App. 354 (1991).  

The Board is aware that it has a heightened obligation to 
explain its findings and conclusions where service medical 
records have been lost or destroyed.  Pruitt v. Derwinski, 2 
Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  In this case, the Board finds that VA has met 
this heightened duty.  VA made multiple attempts to locate 
records, and the veteran has acknowledged, in testimony, that 
he is aware that some of his records may be missing.

The weight of the medical evidence demonstrates that the 
veteran's spine problems began many years after service and 
were not caused by any incident of service.  The Board 
concludes that a spine condition was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2003, June 2003, 
February 2006, and March 2006; and a rating decision in April 
2003.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2004 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a low back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


